
	

114 HR 3877 IH: To amend title 23, United States Code, with respect to the territorial highway program, and for other purposes.
U.S. House of Representatives
2015-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3877
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2015
			Mr. Sablan (for himself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, with respect to the territorial highway program, and for
			 other purposes.
	
	
		1.Territorial highway program
 Section 165(c) of title 23, United States Code, is amended by adding at the end the following:  (8)Division of funds between territoriesIn carrying out this subsection, the Secretary shall allocate the funds made available to the territories each fiscal year among the territories according to quantifiable measures that are indicative of the surface transportation requirements of each of the territories, which may include the use of population, land area, roadway mileage, or another measure determined appropriate by the Secretary.
				.
		
